*116
ORDER

PER CURIAM.
Defendant appeals from the judgment entered after a bench trial on his conviction of two counts of delivery of a controlled substance in violation of Section 195.211 RSMo (1994). The trial court found defendant to be a prior and persistent drug offender and sentenced him to consecutive terms of fifteen and ten years imprisonment.
No error of law appears and no jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed in accordance with Rule 30.25(b).